                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:19-CV-00006-FL

DENISE PENNELL,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )                   ORDER
                                              )
WAKEMED,                                      )
                                              )
                                              )
       Defendant.                             )
                                              )

       This matter was before the Court on Defendant’s Motion to Stay Discovery [D.E. 14] pending

resolution of Defendant’s Motion for Judgment on the Pleadings. [D.E. 12] The parties have conferred

and Plaintiff consents to Defendant’s Motion to Stay Discovery.

       For good cause shown, Defendant’s Motion to Stay Discovery pending resolution of

Defendant’s Motion for Judgment on the Pleadings is GRANTED. Discovery, mediation, and all

other proceedings in this case are stayed until the court rules on Defendant’s Motion for Judgment on

the Pleadings.

                                              _________________________________
                                              The Honorable Louise W. Flanagan
                                              United States District Court
                                              Eastern District of North Carolina
